NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRlCT OF NEW JERSEY
FRANK PADRO, : Civil ACtiOn NO. 15-7096 (MAS) (DEA)
Plaintiff,
MEMORANDUM OPINION
v.

DR. AHMAR SHAKIR, et al.,

Defendants.

 

SHlPP, District Judge

This matter comes before the Court upon three motions to dismiss and.tor motions for
summary judgment (“Motions") by Defendants Dr. Ahmar Sbakir (“Dr. Shakir"), Dr. Scott Miller
(“Dr. Miller”), and physical therapist Anne Peregmon (“Ms. Peregmon“ or “Peregmon")
(collectively, “Defendants”).l (ECF Nos. 67, 69, 7l.) Frank Padro (“Padro" or “Plaintiff’) filed
oppositions (ECF Nos. 72, 73, 75) and Defendants replied (ECF Nos. 74, 76, 77). For the
following reasons, the Court denies Dr. Shakir’s and Dr. Miller’s Motions and grants in part and
denies in part Ms. Peregmon’s Motion.
l. BACKGROUND

The Court recites the facts in the light most favorable to Plaintiff. In June of 2014, while
incarcerated at New Jersey State Prison, Plaintiff slipped and fell while showering, reinjuring his

right knee. (Am. Comp|. 1| 8, ECF No. 8.) Plaintiff sought medical attention, and was seen by A.

 

' Defendants bring their Motions as both motions to dismiss and, in the altemative, summary
judgment motions ln their Motions, however, Defendants reference only facts that were pled in
Plaintiffs Amended Complaint, without pointing to any additional discovery. Accordingly, the
Court construes the filings as motions to dismiss under Federal Rule of Civil Procedure lZ(b)(6).

Sumicad (“Sumicad"), a nurse practitioner, who prescribed Naproxen and referred Plaintiff to a
specialist, Dr. Shakir. (Id.) Aiter an MRI was performed, Dr. Shakir diagnosed Plaintiff with a
meniscus tear and recommended knee surgery. (Id.)

On December 4, 2014, Dr. Shakir performed the surgery. (Id.1l 9.) Plaintiff gave consent
for surgery to correct the meniscus tear to his right knee. (ld.) lnstead, after Plaintiff was under
anesthesia, Dr. Shakir performed a “right knee arthroscopy, partial medial meniscetomy, micro-
fracture, medial femoral condyle, abrasion chondroplasty, and medial plateau[,]" a procedure to
which Plaintiff did not consent. (Id.) Following the surgery, Plaintiff was discharged from the
hospital without being prescribed any antibiotics to prevent infection. (Id. 1] 10.)

On December 15, 2014, Plaintiff was taken to the prison clinic, complaining of chills,
sweating and pain to his right knee. (Id. 11 l l.) Lab work was performed the next day and Plaintiff
was sent back to the hospital because of an elevated white blood cell count. (Id. 11 12.) Plaintiff
was given antibiotics. (Id.) On December 18, 2014, Plaintiff saw Dr. Shal<ir and informed Dr.
Shakir that his knee was infected, swollen, and he was experiencing a great deal of pain. (ld.1i 13.)
Dr. Shakir denied that the knee was infected, but attempted to drain the fluid in Plaintifi’s knee
with a ten-inch needle. (Id.) Only a minimal amount of fluid was drained because the medical
department did not have eighteen-inch needles. (Id.) Plaintiff was given a cortisone injection and
sent back to his cellblock. (Id.)

On January 2, 2015, Plaintiff was seen by Dr. Miller at St. Francis Medical Center, where
Plaintiff complained of pain and swelling to his right leg, ankle, feet and toes. (Id. 11 14.) Dr.
Miller denied that Plaintiffs knee was swollen, but gave Plaintiff a cortisone injection. (Id.) A
few days afier returning to prison, Plaintiff was seen by nurse practitioner Sumicad. (Ia’. 11 15.)

Although Plaintiff complained of serious pain and swelling, and despite obvious swelling to his

`|-`_`il

“entire leg including his knee, ankle, feet and toes," Sumicad denied that Plaintiff’s knee was
infected. (Id.)

On February 6, 2015, Plaintiff began physical therapy. (Id. 11 16.) Plaintiff complained to
_the physical therapist, Ms. Peregmon, that he was in a great deal of pain and his knee was infected.
(Id.) Peregmon “insisted [P]laintiff’s right knee was not infected . . . [and] she continued to
manipulate [P]laintift’s right knee for over a month which was sheer torture for [P]laintiff.” (Id.)
Plaintiff states that “[b]ecause [P]laintiff was not progressing[,] the therapist, [Ms.] Peregmon,
thought [P]laintiff was malingering." (!d.)

Plaintiff continued to seek medical treatment, and was seen by Sumicad on three occasions,
who insisted Plaintift’s knee was not infected. (Id. 11 17.) On February 26, 2015, Plaintiff was
seen by Dr. Shakir who expressed surprise that Plaintiff had made no progress (ld. 11 18.) Dr.
Shakir attempted to drain Plaintiff’s knee of fluid, but was unsuccessful because he lacked the
proper sized needle. (Id.)

On February 27, 2015, Plaintiff was taken to St. Francis Medical Center, where Dr. Miller
performed emergency surgery to clear Plaintiff’s knee of infection. (Id. 11 19.) Plaintiff was
subsequently bedridden for approximately five weeks in the prison intirrnary, experiencing a great
deal of pain. (Ia’. 1] 20.) Plaintiff explains that because of the infection, his arthritic condition has
been exacerbated, he has been unable to walk since the surgery, and his range of motion is limited.
(1'"'-)

On April 2, 2015, Plaintiff was discharged from the prison infirmary. ([d. 11 22.) On April
9, 2015, Plaintiff again saw Dr. Shakir, who explained to Plaintiff that the micro-fracture procedure
is generally not effective (Id. 11 23.) Dr. Shakir only glanced at Plaintiffs knee without looking

at X-rays, and told Plaintiff that the knee looked like it was progressing (1d.) On May 5, 2015,

Plaintiff was again seen by Dr. Shakir, who indicated that “if, patient was not walking by now[,]
most likely his incapability to walk might be pennanent.” (Id. 11 24.) In addition, Dr. Shakir gave
Plaintiff a cortisone injection and referred Plaintiff to the infectious disease doctor. (Ia'.) The
infectious disease doctor recommended blood work to verify if the infection was clear. (Id. 1]26.)
The blood work was not performed (Id.) Plaintiff continued to see various medical personnel for
his pain. (Id.1]1] 30-33.)

On August 20, 2015, Dr. Miller drained Plaintift’s knee, but failed to test the fluid for
infection (Id. 11 34.) Dr. Miller asserted that he believed Plaintiff had gout. ([d.) Plaintiff
continued to file complaints and letters regarding his pain, and continued to seek medical care.
(la’. 1111 35-46.) When Plaintiff received an MRI on October 21 , 2015, the results showed significant
damage to Plaintiff’s knee. (Id. 11 47.)

Plaintiff raises four causes of action against Defendants: l) violation of the Eighth
Amendment (“Ground One”); 2) intentional infliction of emotional distress in violation of the New
Jersey Tort Clairns Act (“Ground 'I`wo"); 3) violation of the Eighth Amendment for cruel and
unusual punishment (“Ground Three”); and 4) intentional infliction of emotional distress and
physical pain (“Ground Four”). (Id. 1111 52-55.)

Plaintiff filed his Amended Complaint on December 7, 2015, seeking damages and
injunctive relief. (Am. Compl.) In March 2016, Judge Arpert granted Plaintiff’s motion for the
appointment of pro bona counsel. (Order, Mar. 3, 2016, ECF No. 25.) Dr. Miller and Dr. Shakir
filed separate summary judgment motions, arguing that Plaintiff never filed an Affidavit of Merit,
as required under New Jersey law, on his medical malpractice claims. (Summ. J. Mots., ECF Nos.
54, 59.) The Court granted Dr. Miller’s and Dr. Shakir’s summary judgment motions only on

Ground Two of Plaintiff’s complaint, explaining that Ground Two could arguably be construed as

a medical malpractice claim. (See Mem. & Order, May 9, 2018, ECF No. 65; Mem. & Order, June
18, 2018, ECF No. 66.) The Court reserved ruling on Plaintiff’s Eighth Amendment and
intentional torts claims, as Defendants had not specifically raised those claims in their summary
judgment motions. (Id.) Following the Court’s Orders, Defendants filed their respective Motions
arguing that Plaintiff’s allegations, as pled in the Amended Complaint, amount to mere medical
malpractice claims, and fail to rise to the level of an Eighth Amendment deliberate indifference
violation.
ll. LEGAL STANDARD

ln resolving a motion to dismiss under Rule 12(b)(6), “courts accept all factual allegations
as true, construe the complaint in the light most favorable to the plaintiff, and determine whether,
under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Fowler v.
UPMC Slmdyside, 578 F.3d 203, 210 (3d Cir. 2009) (intemal quotations and citation omitted). A
complaint survives a motion to dismiss if it contains sufficient factual matter, accepted as true, to
“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Tn'or.~rbly, 550 U.S. 544, 570
(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged."
Aslrcroj‘ v. Iqbrrl, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a
forrnulaic recitation of the elements of a cause of action will not do.’" ld. at 678 (citation omitted).
ln addition, pro se pleadings are liberally construed. See Gllmk v. Noone, 689 F. App’x 137, 139

(3d Cir. 2017) (per curiam).

III. ANALYSIS

A. Dr. Shakir

Dr. Shakir alleges that the facts, as pled in the Amended Complaint, amount to mere
medical malpractice claims, which fall far short of raising Eighth Amendment claims for
inadequate medical care. (Shakir Mot. to Dismiss Br. 8, ECF No. 67.) Specifically, Dr. Shakir
argues that Plaintiff’s “allegations amount to nothing more than claims concerning failure to
diagnose, lack of informed consent and a disagreement over the reasonable treatment to be
rendered." (Id.) Dr. Shakir further argues that Plaintiff has not asserted that medical treatment
was intentionally denied or prevented. (Id.) In addition, Dr. Shakir argues that because he is a
private citizen who is independently contracted to work with the Department of Corrections, he is
given greater latitude to provide care to inmates. (Id. at 9.) ln response, Plaintiff argues that Dr.
Shakir “ignored Plaintiff’s complaints, failed to treat his infection due to indifference and lack of
care and failed to obtain the medical equipment necessary to treat Plaintiff.” (Pl.’s Opp’n Br. to
Shakir Mot. to Dismiss 8, ECF No. 73.) ln so doing, Plaintiff argues that Dr. Shakir was
deliberately indifferent to his medical needs.

As an initial matter, a state law claim for medical malpractice or medical negligence is
distinct from a § 1983 claim alleging violations of the Eighth Amendment right to adequate
medical care, as the latter requires a greater level of culpability. See Bmmson v. Sulayman, 251
F. App’x 84, 86 (3d Cir. 2007). Thus, to state a claim for inadequate medical care under the Eighth
Amendment, a prisoner must allege both (l) the existence of serious medical needs; and (2) the
official’s deliberate indifference to those needs. See Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.
1999). ln this case, Dr. Shakir does not dispute that Plaintiff suffers from a serious medical need.

lnstead, his argument rests on the element of deliberate indifference

6

Deliberate indifference is a “subjective standard of liability consistent with recklessness as
that term is defined in criminal law.” Natale v. Crrmden Cty. Corr. Facility, 318 F.3d 575, 582 (3d
Cir. 2003) (citing Nicim' v. Morra, 212 F.3d 798, 81 l (3d Cir. 2000)). A prison official acts with
“deliberate indifference” when “the official ‘knows of and disregards an excessive risk to inmate
health or Safety.”’ ]d. (quotirlg Farmer v, Bremran, 511 U.S. 825, 837 (1994)). Deliberate
indifference can be found where a prison official: (1) knows of a prisoner’s need for medical
treatment but intentionally refuses to provide it; (2) delays necessary medical treatment based on
a non-medical reason; or (3) prevents a prisoner from receiving needed or recommended medical
treatment. See Dnrmer v. O 'Cm‘roll, 991 F.2d 64, 68 (3d Cir. 1993) (citing Monmouth ley. Corr.
lnsz‘. Inmates v. Lanzm'o, 834 F.Zd 326, 346-47 (3d Cir.l987)). ln addition, it may exist “where
the prison official persists in a particular course of treatment in the face of resultant pain and risk
of permanent injury.” Rouse, 182 F.3d at 197 (intemal quotations and citation omitted).

l-Iere, the Court concludes that Plaintiff has stated a claim for deliberate indifference to his
serious medical needs against Dr. Shakir for his failure to provide appropriate treatment and
follow-up care for Plaintiff’s knee injury. Plaintiff alleges that Dr. Shakir performed a surgery
that was unconsented to (Am. Compl. 11 9), and is a procedure that is generally not effective (Id.
11 23). Plaintiff also alleges that his knee was visibly swollen and infected, and that he repeatedly
informed Dr. Shakir of his considerable pain. (Id. 1111 13, 18, 23.) Furthermore, Plaintiff alleges
that Dr. Shakir ignored his repeated complaints of pain and infection for nearly four months,
rendering Plaintiffbedridden for five weeks and unable to walk. (Id. 11 20.) Because of Plaintiffs
infection, two months after his initial surgery, Plaintiff was rushed to the hospital for an emergency

surgery to clear his knee li'orn infection. (Id. 11 19.) While Dr. Shakir did provide Plaintiff with

two cortisone injections, Dr. Shakir performed the injections with an improperly-sized needle. (Id.
1111 13, 24.)

The Court acknowledges that the issue of whether Dr. Shakir acted with deliberate
indifference in his treatment of Plaintiff’s knee injury is a close question. Generally, a court “must
‘disavow any attempt to second-guess the propriety or adequacy of [a] particular course of

111

treatment’ so long as it ‘remains a question of sound professional judgment. Pearson i'. Pi'ison
Health Serv., 850 F.3d 526, 538 (3d Cir. 2017) (citing Inma!es of Alleghcny C{v. Jail v. Pierce,
612 F.2d 754, 762 (3d Cir. 1979)}. ln this case, however, Dr. Shakir appears to have persisted in
a course of treatment that was ineffective at best, and, at worst, significantly harmful, to the point
that Plaintiff is now unable to walk. See Rouse, 182 F.3d at 197.

Furthermore, Plaintiff’s allegation that he received some limited care for his knee_
namely, cortisone injections and physical therapy-does not necessarily defeat Plaintiff‘s Eighth
Amendment claim. Deliberate indifference does not require a showing of complete failure to
provide care, rather “[w]here prison authorities deny reasonable requests for medical treatment . . .
and such denial exposes the inmate to undue suffering or the threat of tangible residual injury,
deliberate indifference is manifest." Lan:m‘o, 834 F.2d at 346 (intemal quotations and citations
omitted). Thus, Plaintiff"s allegations, accepted as true, support a finding that Dr. Shakir was
deliberately indifferent to Plaintiff’s serious medical need.

B. Dr. Miller

Dr. Miller similarly argues that Plaintiff cannot couch medical malpractice claims as Eighth
Amendment claims. (Miller Cross Mot. to Dismiss Br., ECF No. 69-2.) In response, Plaintiff

states that he has pled sufficient facts to state a claim of deliberate indifference against Dr. Miller.

(Pl.’s Opp’n Br. to Miller Cross Mot. to Dismiss, ECF No. 72.)

While the facts are slightly different, the Court similarly concludes that Plaintiff’s
allegations, accepted as true, support a finding that Dr. Miller Was deliberately indifferent to
Plaintiff`s serious medical needs. Plaintiff states that he saw Dr. Miller on three occasions over
the course of seven months, in January, February and August of 2015. (Am. Compl. 1111 14, 19,
34.) Plaintiff alleges that during those visits, he expressed concern about his infection, swelling,
and pain. (Id. 1111 14, 34.) Nevertheless, Dr. Miller denied that Plaintiff’s knee was infected, and
reli.lsed to inspect Plaintiff’s fluid for infection. (Id.) Once again, the Court acknowledges that
the issue of Whether Dr. Miller acted with deliberate indifference in his treatment of Plaintiff is a
close question. For the reasons expressed above, however, the Court declines to dismiss Plaintiff’s
medical care claims against Dr. Miller.2

C. Ms. Peregigon

Ms. Peregmon argues that Plaintiff failed to file an Affidavit of Merit under New Jersey
law, and, therefore, Plaintiff’s medical malpractice and negligence claims should be dismissed
(Peregmon’s Moving Br. 7-9, ECF No. 71-3.) Plaintiff has previously asserted that this case is
“not a medical malpractice action," but instead a case involving Eighth Amendment constitutional
claims. (See Pl.’s Resp. to Miller’s Mot. for Summary Judgment 4, ECF No. 62-1). Because of
this, Plaintiff has explained that an Affidavit of Merit is unnecessary because he does not seek to

raise state law claims. (!d.) Based on Plaintiff’s own assertions, the Court will grant Ms.

 

3 ln their respective Motions, Defendants Dr. Shakir and Dr. Miller explain that they are not state
employees and are not employed by the Department of Corrections, but are, instead, independent
consultants contracted by the Department of Corrections. (Shakir Mot. to Dismiss Br. 8; Miller
Cross Mot. to Dismiss Br. 9.) To the extent Defendants argue that they are not state actors under
§ 1983, their claim is unsubstantiated The Court, accordingly, finds the issue better suited for
resolution on summary judgment. -

Peregmon’s motion to dismiss on Plaintiffs medical malpractice and negligence claims, to the
extent any of Plaintiffs claims can be construed as such.

Peregmon also argues that “Plaintift"s Amended Complaint fails to allege a serious medical
need as to [Ms.] Peregmon[,]“ and fails to allege that Peregmon denied or delayed treatment.
(Peregmon Mot. to Dismiss Br. lO.) Finally, Peregmon alleges that because she does not have a
medical license, as a physical therapist, she could not “address Plaintiff’s medical needs beyond
providing therapy to him." (Id. at ll.) Plaintiff responds that Ms. Peregmon “failed to make
recommendations based on [Plaintiff's] legitimate complaints . . . ignored [Plaintiff‘s] infected
knee[,]” and “accuse[d] Plaintiff of faking the injury.” (Pl.’s Opp’n Br. to Peregmon Mot. to
Dismiss 14, ECF No. 75.)

With respect to the seriousness prong of a medical claim, “[a] medical need is serious . . .
if it is one that has been diagnosed by a physician as requiring treatment or one that is so obvious
that a lay person would easily recognize the necessity for a doctor’s attention.“ Lan:aro, 834 F.2d
at 347 (intemal quotations and citation omitted). The fact that Peregmon was providing Plaintiff
therapy for his knee, indicates his medical need was serious enough to have been diagnosed as
needing treatment by a physician. See Moor'e v. Slierer, No. 07-3 703, 2007 WL 2572367, at *5
(D.N.J. Sept. 4, 2007) (finding the need for physical therapy to qualify as a serious medical need}
(citing Dm‘mer, 991 F.2d 67 n.'/`). Thus, the seriousness prong has been met.

With respect to the element of deliberate indifference, Plaintiff alleges that he complained
to Pereginon that he was in pain, and his knee was infected, but she denied that there was an
infection, and continued to manipulate his knee for a month despite immense pain. (Am. Compl.
11 16.) In addition, he alleges that Peregmon accused Plaintiff of “malingering.” (Ia’.) The Court

finds these facts, as pled, sufficient to survive a motion to dismiss As noted suprri, a defendant

can be deliberately indifferent for “persist[ing] in a particular course of treatment in the face of
resultant pain and risk of permanent injury.” Rouse, 182 F.3d at 197 (intemal quotations and
citation omitted). I-lere, Plaintiff`s physical therapy continued for a month, despite Plaintiffs
immense pain, swelling, and likely infection to his knee, Rather than seek additional medical help,
Pereginon believed Plaintiff was malingering.

The Court notes that there appears to be no dispute that Plaintiff was provided treatment
by all three Defendants. Nevertheless, it also appears that Plaintiff repeatedly complained of
extreme pain, swelling, and infection, and his complaints continuously fell on deaf ears. Plaintiff
was forced to undergo an emergency surgery, was in the infirmary for over a month, and is now
unable to walk. The Court, accordingly, declines to dismiss Plaintiff’ s Eighth Amendment claims

for inadequate medical care,3

IV. CONCLUSION

For the reasons stated above, Dr. Shakir’s and Dr. Miller’s motions to dismiss are denied.
Ms. Peregmon’s motion to dismiss/for summary judgment is granted in part and denied in part.

An appropriate order follows.

s/ Michael A. ShiDD
MiCHAEL A. SHIPF
UNiTED STA'ras DisTRicT Jul)GE

Dated: January 28, 2019

 

3 Because Defendants have not specifically argued that Plaintiff’s claims of intentional infliction
of emotional distress should be dismissed, the Court declines to dismiss those claims at this time.

ll

